                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       AT GREENEVILLE

MONTAVIUS JEMOND GHOLSTON,                                  )
                                                            )
                   Petitioner,                              )
                                                            )
v.                                                          )       Nos. 2:13-CR-88; 2:17-CV-136
                                                            )
UNITED STATES OF AMERICA,                                   )                Judge Jordan
                                                            )
                   Respondent.                              )

                                       MEMORANDUM OPINION

          Montavius Jemond Gholston (“Petitioner”) filed this pro se motion to vacate, set aside, or

correct sentence under 28 U.S.C. § 2255 [Doc. 1]. 1 The United States responded in opposition

[Doc. 2], and Petitioner replied [Doc. 3].

                                  I.      RELEVANT BACKGROUND

          On June 10, 2014, pursuant to a Rule 11(c)(1)(C) amended plea agreement, 2 Petitioner pled

guilty to possession with intent to distribute 28 grams or more of cocaine base (“crack”), in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (Count 1 of the Indictment); possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)

(Count 2); and possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A) (Count 3) [Docs. 2, 26, Case No. 2:13-CR-88]. The Court accepted




1
    Unless otherwise noted, citations to the record refer to the underlying civil case, No. 2:17-CV-136.
2
  A Rule 11(c)(1)(C) plea agreement allows the parties to “agree that a specific sentence or sentencing
range is the appropriate disposition of the case,” and also “binds the court [to the agreed-upon sentence]
once [it] accepts the plea agreement.” Hughes v. United States, 138 S. Ct. 1765, 1769 (2018) (quoting Rule
11(c)(1)(C)). Here, Petitioner agreed to plead guilty to all three counts, and the parties agreed that a total
120-month sentence would be the appropriate disposition of the matter [Doc. 26, Case No. 2:13-CR-88].
Petitioner’s guilty pleas and referred the matter to the United States Probation Office for a

Presentence Investigation Report (“PSR”) [Docs. 25, 29 (sealed), Case No. 2:13-CR-88].

        Based on Petitioner’s total offense level of 25 and his criminal history category of II, the

probation officer determined that his Guideline imprisonment range was 63 to 78 months, but that

the statutorily-required consecutive 60 months on the firearms count made his effective Guidelines

range 123 to 138 months imprisonment [Doc. 29 at ¶61, Case No. 2:13-CR-88]. On September

18, 2014, the Court imposed on Petitioner, in accordance with his Rule 11(c)(1)(C) plea agreement,

a net sentence of 120 months’ imprisonment (60 months on Counts 1 and 2, to be served

concurrently, and 60 months on Count 3 to be served consecutively to Counts 1 and 2) [Doc. 35,

Case No. 2:13-CR-88].

        Petitioner filed a notice of appeal on November 28, 2016, but the Sixth Circuit sua sponte

dismissed the appeal as untimely [Docs. 40, 43, Case No. 2:13-CR-88]. On August 14, 2017,

Petitioner brought this pro se motion to vacate [Doc. 1]. In its response, the United States argues

that this § 2255 motion is untimely and that, for a variety of reasons, none of Petitioner’s claims

warrant relief [Doc. 2]. In the reply, Petitioner does not address any of the arguments offered in

the government’s response, but instead implies that the Court ought not consider the response

because it was filed a day late, without the government’s having claimed that the lateness of its

response was due to excusable neglect [Doc. 3]. 3 Thus, Petitioner’s § 2255 motion is ripe for



3
 Rule 6(a)(1) of the Federal Rules of Civil Procedure directs that the day of the event that triggers a period
that is stated in days is excluded from the computation of that period. See Rule 12, Rules Governing § 2255
Proceedings (permitting application of the Federal Rules of Civil Procedure that are not inconsistent with
statutory provisions or the § 2255 Rules). Hence, the computation of the 30-day period excludes August
15, 2017 (the date of the order directing that a response be filed within thirty days) and begins on August
16, 2017. The government filed its response on the thirtieth day and, thus, its response was timely [Docs.
47, 49, Case No. 2:13-CR-88].

                                                      2
review. Because United States’ timeliness argument, if correct, would be dispositive, the Court

turns first to that argument.

                                II.       STATUTE OF LIMITATION

        The one-year period for filing a motion to vacate commences on one of four triggering

dates. 28 U.S.C. § 2255(f)(1)-(4). In the typical case, as is this case, the triggering date in the first

subsection of § 2255 is the date that a conviction becomes final. Id. § 2255(f)(1). A conviction

becomes final under subsection one of the § 2255(f) “at the conclusion of direct review,” Johnson

v. United States, 246 F.3d 655, 657 (6th Cir. 2001) (citing United States v. Torres, 211 F.3d 836,

839 (4th Cir. 2000)), which in many cases occurs “upon the expiration of the period in which the

defendant could have appealed to the court of appeals, even when no notice of appeal was filed.”

Sanchez-Castellano v. United States, 358 F.3d 424, 427 (6th Cir. 2004).

        A defendant has fourteen days from the date of judgment in which to file a notice of appeal.

See Fed. R. App. P. 4(b)(1)(A)(i). Petitioner’s judgment was entered September 18, 2014 [Doc.

35, Case No. 2:13-CR-88].             As observed earlier, the Sixth Circuit dismissed as untimely

Petitioner’s appeal because his notice of appeal was filed more than two years past the lapse of the

14-day period set forth in Rule 4(b)(1)(A)(i) of the Federal Rule of Appellate Procedure [Doc. 43,

Case. No. 2:13-CR-88]. “A conviction becomes final when the time for direct appeal expires and

no appeal has been filed, not when an untimely appeal is dismissed.” Gillis v. United States,729

F.3d 641, 644 (6th Cir. 2013) (citing Sanchez–Castellano, 358 F.3d at 427).                  Therefore,

Petitioner’s belated filing of a notice of appeal and the subsequent dismissal of his appeal as

untimely did not extend the one-year statute of limitation for filing a motion to vacate.

        Because Petitioner did not file a notice of appeal within the allotted 14-days from judgment,

the one-year statute of limitation in § 2255(f)(1) expired on Friday, October 3, 2014 (Sept. 19,

                                                    3
2014 + fourteen days = Oct. 3, 2014). Petitioner’s motion to vacate was received in the Sixth

Circuit on November 28, 2016, and was forwarded to this Court for filing on that date, see Fed. R.

App. P. 4(d) [Doc. 40-1, Case No. 2:13-CR-88]. The motion to vacate, filed on November 28,

2016, comes to the Court more than two years too late under § 2255(f)(1).

                                III.     EQUITABLE TOLLING

       However, the one-year statute of limitation in § 2255(f) is not jurisdictional and is subject

to equitable tolling. Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner is “‘entitled to

equitable tolling’ only if he shows ‘(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way’ and prevented timely filing.” Ata v. Scutt, 662

F.3d 736, 741 (6th Cir. 2011) (quoting Holland, 560 U.S. at 649). A petitioner bears the burden

of showing that he is entitled to equitable tolling. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005);

accord Griffin v. Rogers, 308 F.3d 647, 653 (6th Cir. 2002).

       Nothing alleged by Petitioner in his pleadings, motions, and other filings suggest any basis

to apply equitable tolling to save his untimely § 2255 motion. Under these circumstances, the

Court concludes that Petitioner has failed to bear his burden to demonstrate that equitable tolling

is warranted in his case.

                                       IV.    CONCLUSION

       Accordingly, the Court will DENY and DISMISS this motion to vacate as having been

filed outside § 2255(f)’s one-year statute of limitation governing the filing of motions to vacate.

The Court also will CERTIFY that any appeal from this action would not be taken in good faith,

Fed. R. App. P. 24(a), and consequently will DENY Petitioner leave to proceed in forma pauperis

on appeal. Because the § 2255 motion is being denied as untimely, the Court will not address

Respondent’s other arguments offered to support the denial of Petitioner’s motion to vacate.

                                                  4
                        V.      CERTIFICATE OF APPEALABILITY

       Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability (“COA”) should issue. A COA should issue if a petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner

whose claims have been rejected on a procedural basis must demonstrate that reasonable jurists

would debate the correctness of the Court’s procedural ruling. Slack v. McDaniel, 529 U.S. 473,

484 (2000); Porterfield v. Bell, 258 F.3d 484, 485-86 (6th Cir. 2001). If there is a plain procedural

bar and the district court is correct to invoke it to resolve the case, and a reasonable jurist could

not find that either that the dismissal was error or that a petitioner should be allowed to proceed

further, a COA should not issue. Slack, 529 at 484.

       In this case, the procedural bar is plain and, thus, the Court finds that reasonable jurists

could not find that its ruling on the timeliness of the motion was debatable or wrong. Because

reasonable jurists could not disagree with the Court’s denial of the § 2255 motion as time-barred

and could not conclude that matter is “adequate to deserve encouragement to proceed further,”

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003), the Court will DENY issuance of a COA.

       A SEPARATE ORDER WILL ENTER.

               IT IS SO ORDERED.

                                                              ENTER:



                                                                     s/ Leon Jordan
                                                               United States District Judge




                                                 5
